Name: Commission Regulation (EEC) No 3132/78 of 28 December 1978 amending Annex VIII to Regulation (EEC) No 1058/77 on the characteristics of olive oil and of certain products containing olive oil
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 370/62 Official Journal of the European Communities 30 . 12. 78 COMMISSION REGULATION (EEC) No 3132/78 of 28 December 1978 amending Annex VIII to Regulation (EEC) No 1058/77 on the characteristics of olive oil and of certain products containing olive oil tion of the Ã ²-sitosterol content of the sterol fraction analysed ; Whereas in the opinion of the expert chemists recently consulted determination of the Ã ²-sitosterol content is not enough to guarantee that an olive oil has not been mixed with other types of oil ; whereas to guarantee this it is indispensable also to set maximum contents for other sterols in the sterol frac ­ tion analysed ; whereas Annex VIII to Regulation (EEC) No 1058/77 should consequently be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Oils and Fats, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats (*), as last amended by Regulation (EEC) No 1 562/78 (2), and in particular Articles 14 (4) and 20 (3) thereof, Having regard to Council Regulation (EEC) No 2749/78 of 23 November 1978 on trade in oils and fats between the Community and Greece (3), and in particular the second subparagraph of Article 3 (4) and Article 10 thereof, Whereas in Annex VIII to Regulation (EEC) No 1058/77 (4), dealing with testing for the presence of other oils in olive oil by analysis of the sterol frac ­ tion of the oil or fat, section D, under the 'Procedure' heading, 'Reporting of results', covers only determina 'D. Reporting of results : HAS ADOPTED THIS REGULATION : Article 1 Section D under the heading 'Procedure' in Annex VIII to Regulation (EEC) No 1058/77 shall read as follows : 1 . In interpreting the composition of the sterol fraction analysed, ignore any peaks having different retention times from those determined experimentally for the six sterols mentioned above . The percentage Ã ²-sitosterol content is given by the formula : Area of the Ã ²-sitosterol peak x 100 Sum of the areas of the six sterol peaks 2 . The analysis of the sterol fraction must yield the following results : (a) the Ã ²-sitosterol content is not less than 93 % ; (b) neither the cholesterol nor A 7-stigmasterol contents are more than 0.5 % ; (c) the campesterol content is not more than 4 % ; (d) the stigmasterol content is lower than the campesterol content.' Article 2 This Regulation shall enter into force on 1 January 1979 . (&gt;) OJ No 172, 30 . 9 . 1966, p . 3025/66. (2 ) OJ No L 185, 7 . 7 . 1978 , p. 1 . (3) OJ No L 331 , 28 . 11 . 1978 , p. 1 . (4 ) OJ No L 128 , 24 . 5 . 1977, p. 6 . No L 370/6330 . 12. 78 Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 December 1978 . For the Commission Finn GUNDELACH Vice-President